Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 08/10/2020 and 02/03/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 20200105544 A1) in view of CHEN et al. (US 20140124955 A1, hereinafter, “CHEN”).

    PNG
    media_image1.png
    305
    612
    media_image1.png
    Greyscale

Tsai teaches a chip package device, comprising: 
a chip (324); 
a thermal interface material (332; TIM); 
a first conductive part (328); 
a second conductive part (126) (see ¶0060);
a first substrate (306) and a second substrate (500) that are disposed opposite to each other, wherein the chip is disposed on a surface that is of the first substrate and that faces the second substrate, the chip (324) is electrically connected to the first substrate (306) through the first conductive part (i.e., 328), the second substrate (500) is electrically connected to the first 
a molding compound (334) configured to wrap the chip. 
Tsai does not explicitly teach that the thermally interface material (TIN; 332) is a thermally conductive layer.  However, CHEN teaches in ¶0016-¶0017 that the TIM or an adhesive may comprise a solder paste. It would have been obvious to one of ordinary skill in the art before the effective of filing date of the claimed invention to employ the thermal conductive layer, i.e., solder paste between the chip and the second substrate, since the “thermal conductive materials” are very well known for their good thermal conductivity.
Regarding claim 2, the limitation therein, “wherein the thermally conductive layer is a thermally conductive adhesive” is met as advanced above in the rejection of claim 1.
Regarding claim 12, Tsai’s Fig. 47 can be also read as follows:
Tsai teaches chip a package device, comprising: 
a first substrate (500); 
a chip (324); 
a thermally conductive layer (328/320) (solder balls with or without underfill are known as a thermally conductive underfill); 
a first conductive part (332); 
a second conductive part (126), wherein the chip, the thermally conductive layer, the first conductive part and the second conductive part are disposed on the same side of the first substrate, the chip is electrically connected to the first substrate through the first conductive 
a molding compound (334) configured to wrap the chip.
Tsai does not explicitly teach that the thermally interface material (TIM; 332) is the first conductive part.  However, CHEN teaches in ¶0016 that the TIM may comprise “a solder paste..” , which contains “Tin Silver Copper”. It would have been obvious to one of ordinary skill in the art before the effective of filing date of the claimed invention to employ the conductive material part between the chip and the first substrate, since the “thermal conductive materials” are most popular and widely used for their good thermal conductivity.

Claims 3-11, and 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASMINE J CLARK/Primary Examiner, Art Unit 2816